Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed April 20, 2021.

Amendments
           Applicant's amendments, filed April 20, 2021 is acknowledged. 
	Applicant has amended claims 1, 4, 6, and 21.
	Applicant has added new claims 23-29.
	Claims 3, 8, and 17 are cancelled.
	Claims 1-2, 4-7, 9-16, 18-29 are pending.
	Claims 5, 7, 9-11, 15-16, 18-20, 22-24 are withdrawn from consideration.
Claims 1-2, 4, 6, 12-14, 21, 25-29 are under examination. 


Election/Restrictions
Newly submitted claims 23-24 recite an additional method step of introducing a nucleic acid encoding a surface protein. Thus, claims 23-24 are directed to non-elected species III (“the additional method step of introducing a nucleic acid encoding at least one cell surface protein”) of the Fourth Election Requirement as set forth on pages 8-9 of the Office Action mailed 06/09/2020. Compare claims 23-24 to withdrawn claim 11. Accordingly, newly submitted claims 23-24 are withdrawn from consideration as being directed to a non-elected species.

	
Priority
	Acknowledgement is made to Applicant’s claim to Domestic Benefit of Provisional Applications 62/472,493, filed March 16, 2017; 62/549,385, filed August 23, 2017; and 62/571,918, filed October 13, 2017.

Information Disclosure Statement
The information disclosure statement filed 04/20/2021 to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication (i.e. the earliest date of public availability) supplied must include at least the month/day and year of publication, except that the year of publication (without the month/day) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date, any foreign/domestic priority date(s), and the start of Applicant’s grace period so that the particular month/day of publication is not in issue. 
NPL citations 9-10 are defective for one or more of these requirements. These citations do not clarify the date of publication (i.e. the earliest date of public availability) with respect to the effective U.S. filing date, any foreign/domestic priority date(s), and the start of Applicant’s grace period. Examiner notes that the start of Applicant’s grace period is March 16, 2016.



Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 10/22/2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.


Specification
The specification is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Appropriate correction is required.
See for example, paragraph [0149] on page 50. Examiner notes that the provided examples are not meant to be a complete list of embedded hyperlinks and/or other form of browser-executable code in the present specification. Applicant should carefully review the entire specification to ensure that all instances of embedded hyperlinks and/or other form of browser-executable code in the present specification are corrected.

Claim Objections
Claim 27 is objected to because of the following informalities: 
Claim 27 redundantly recites that same AAV serotypes multiple times, e.g. “AAV1”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6, 12-14, 21, 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “other target loci” in the last wherein clause of the claim. There is insufficient antecedent basis for this limitation in the claim.  Step (c) recites a step of performing genome editing to “a target locus”, and the last wherein clause of the claim recites that somatic hypermutation of “other target loci” is prevented. It is unclear if Applicant is attempting to refer to other genome loci targeted by genome editing (different from the genome locus targeted in step “c”) in a step not positively recited in the claim. If Applicant is not attempting to refer to a missing genome editing step, then it is unclear what Applicant considers to be “other target loci” and further how or to what purpose the other genome loci are targeted. Accordingly, the claim language is indefinite. Examiner notes that dependent claim 21 also recites “other target loci” but fails to correct the deficiencies of claim 1 as set forth in this rejection.

Claims 1-2, 4, 6, 12-14, 21, 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “aberrant” in the phrase “aberrant somatic hypermutation”, as recited in claim 1, is a relative term which renders the claim indefinite.  The term "aberrant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To elaborate further, while the artisan would understand what “somatic hypermutation” means, it is unclear what Applicant considers to be “aberrant” somatic hypermutation, as opposed to somatic hypermutation that is not “aberrant”. That is, it is unclear what rate of somatic mutation Applicant considers to be “aberrant” somatic hypermutation, and therefore the ordinary artisan would not be reasonably apprised of the scope of the invention.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In papers filed 04/20/2021, Applicant presented newly submitted claim 29 which recites wherein each homology arm of the donor repair template is “greater than 400 base pairs in length”. This amendment is considered new matter. Applicant argues that written support can be found in paragraphs [0007], [0061], [0066], [0094], [0137], [0147], [0154], [0156], [0194], [0195], [0224], [0299], [0326], [0338], [0351], and [0363] of U.S. 2018/0282692 (page 9). Applicant’s remarks have been carefully considered, but are not found persuasive.  As an initial matter, written support for claim amendments is assessed by the disclosure (specification/drawings) as originally filed. Accordingly, Applicant should point to the disclosure as originally filed, and not to any patent application publications, to identify support for claim amendments. Nonetheless, Examiner has reviewed the disclosure as originally filed and found no written support for the recited range “greater than 400 base pairs in length” for the donor repair template. The specification discloses (1) homology arms 400 base pairs in length (“400 bp”) and (2) homology arms 1,000 base pairs in length (“1.0 kb”). See, for example, paragraphs [0067, 0268]. Such disclosures are not tantamount to the instantly recited range of “greater than 400 base pairs in length”. Accordingly, the amendment is considered new matter. 

	Response to arguments: The prior rejection of the claims under 35 U.S.C. 112(b) as being indefinite for reciting a step of “developing the B cells”, wherein the B cells are “arrested at a 


Claim Rejections - 35 USC § 102 & 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 14, 21, 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0289637 A1 to Goldberg et al. (published: October 6, 2016); in view of Jourdan et al. Leukemia (2014) 28, 1647–1656, of record in IDS (hereinafter “Jourdan 2014”); Cheong et al. “Editing of mouse and human immunoglobulin genes by CRISPR-Cas9 system” NATURE COMMUNICATIONS, 7:10934, pages 1-10 (published: 9 Mar 2016), of record in IDS; Arakawa et al. “Requirement of the Activation-Induced Deaminase (AID) Gene for Immunoglobulin Gene Conversion”, Science, 295 (5558), 1301-1306, published: 2002; and Wendtner et al. “Efficient gene transfer of CD40 ligand into primary B-CLL cells using recombinant adeno-associated virus (rAAV) vectors” Blood (2002) 100:1655-1661.
Applicant has amended the independent claim 1 to introduce the limitation wherein the target locus is not subject to aberrant somatic hypermutation, thereby overcoming the prior rejection of the claim under 35 U.S.C. 102. The limitation wherein the target locus is not subject to aberrant somatic hypermutation was previously examined and rejected under 35 U.S.C. 103 (prior claims 7 and 21), and therefore the Examiner’s conclusion of obviousness is substantially unchanged. Accordingly, Examiner’s conclusion of obviousness is repeated in this Office action. Applicant’s arguments against Examiner’s position are addressed after the rejections under 35 U.S.C. 103 in this Office action.
Regarding claims 1 and 21, Goldberg discloses a method of making B cells (i.e. plasma cell precursors) that express a molecule ([0007], “The present invention is the first demonstration of successful genome editing of primary human B cells. The present invention employs use of genome editing to substitute the sequences encoding endogenous B cell receptors (BCRs) of B cells with sequences encoding defined therapeutic monoclonal antibodies. Thus, the B cells produced by the present invention will secrete a therapeutic monoclonal antibody.”), the method comprising:
(a) isolating B cells ([0016], “The method comprises (a) obtaining a population of primary human B cells”; see also [0137-0139]);

(c) performing a first round of genome editing of the B cells to a target locus for protein expression in absence of viral integration ([0016], “and (b) genomically modifying the population of activated B cells by inserting or deleting a gene of interest. The method may further comprise transfecting the cells with a homology directed repair (HDR) template”; [0152], “Most preferably, B cells are transfected with an endonuclease protein such as Cas9 or a ribonucleoprotein complex in which Cas9 is pre-complexed with gRNA”; [0259], “The data presented in this example demonstrate that CXCR4 can be targeted for genetic modification in human B cells following delivery of Cas9-gRNA RNPs”; see also [0155] and [0157], “Surprisingly and unexpectedly, it was discovered that gene editing (insertion or deletion) is most efficient using a ribonucleoprotein.”); and
(d) expanding the B cells ([0167], “The genome-edited B cells are used directly after the gene editing process (e.g., in antigen discovery screening methods or in therapeutic methods) or after a short culture period.”; [0266], “For subsequent assays, the B cell expansion kit was used. CXCR4 HDR was assessed in activated primary human B cells (FIGS. 21H-21K). For these assays, cells were activated with BXS for 3 days, transfected, and activated for a further 3 days”).
With respect to step (e), differentiating the B cells, thereby producing plasma cells or plasma cell precursors that express the molecule, Goldberg suggests a step of differentiating the B cells into plasma cells that express the molecule is to be performed ([0064], “In specific embodiments, the methods of the present invention employ use of genome editing to substitute the sequences encoding endogenous B cell receptors (BCRs) of B cells from patients with sequences encoding defined therapeutic monoclonal antibodies. The variable regions of the light and heavy chains of BCRs are edited, and the resultant genome-modified B cells are isolated. Because B cells can 
Goldberg does not teach wherein somatic hypermutation of an antibody locus is prevented in the B cells by inactivation of an activation-induced cytidine deaminase gene. 
Prior to the effective filing date of the instantly claimed invention, Arakawa is considered relevant prior art for teaching disrupting (i.e. inactivating) the AID gene (i.e. the activation-induced cytidine deaminase gene; see paragraph [0116] of the specification) to prevent somatic hypermutation and switch recombination in B cells (ABSTRACT, “Somatic hypermutation and switch recombination have recently been shown to depend on the activation-induced deaminase (AID) gene product. Here, we show that the disruption of the AID gene in the chicken B cell line DT40 completely blocks Ig gene conversion and that this block can be complemented by reintroduction of the AID complementary DNA”; page 1303, col. 1, “It was reported recently that mutations of the so-called AID gene … reduce somatic hypermutation in mice (6) and humans”; page 1303, col. 2, “To investigate the role of AID in Ig gene conversion, we cloned the chicken AID homolog and disrupted it in the bursal B cell DT40 cell line, where light chain gene conversion is preserved”; page 1303, col. 3, “Two AID knockout constructs (pAidBsr and pAidPuro) were made by cloning genomic fragments from the 59 end and the 39 untranslated region of the AID locus AID coding region from the third codon to the end, resulting in an AID null mutation”; and Figure 2A on page 1302).
In addition, prior to the effective filing date of the instantly claimed invention, Cheong is considered relevant prior art for teaching a method of making B cells (i.e. plasma cell precursors) that express a molecule (see ABSTRACT, “Here we show the application of CRISPR-Cas9 technology to edit the mouse and human immunoglobulin (Ig) genes. By delivering Cas9 and guide-RNA (gRNA) with retro- or lenti-virus to IgMþ mouse B cells and hybridomas, we induce class-switch recombination (CSR) of the IgH chain to the desired subclass. Similarly, we induce CSR in all human B cell lines tested with high efficiency to targeted IgH subclass.”) comprising:
isolating B cells (page 8, col. 2, fifth paragraph, “Naive B cells were separated from total spleen cell suspensions using anti-CD43 magnetic microbeads”);
activating the B cells (page 8, col. 2, fifth paragraph, “The CD43-negative fraction was cultured with anti-CD40 antibody (1 µg ml-1; eBioscience) and IL-4 (20 ng ml-1; PeproTech) for 4 days. Retrovirus infection was performed 24 h post-activation.”);
performing a first round of genome editing of the B cells for protein expression (page 8, col. 2, fifth paragraph, “Activated-B cells were transduced with viral supernatant supplemented with”); and
expanding the B cells (page 8, col. 2, fifth paragraph, “The viral supernatant was exchanged for fresh medium containing anti-CD40 antibody and IL-4 6 h later.”).
Cheong further teaches wherein the B cells are AID-deficient in order to prevent activation-induced class-switch recombination (page 2, col. 1-2, joining paragraph, “When activated in vitro by anti-CD40 antibody and Interleukin-4 (IL-4), mouse B cells typically are induced to high levels of CSR [class switch recombination] (Supplementary Fig. 3c), impairing a precise assessment of CSR 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of making B cells that express a molecule, as taught by Goldberg, wherein somatic hypermutation of an antibody locus is prevented in the B cells by inactivation of an activation-induced cytidine deaminase gene, as taught by Arakawa and Cheong, with a reasonable expectation of success because Arakawa teaches disrupting the AID gene prevents somatic hypermutation in B cells (see ABSTRACT) and Cheong edits the genome of AID-deficient B cells (page 2, col. 1-2, joining paragraph). An artisan would be motivated to modify the method of making B cells that express a molecule, as taught by Goldberg, wherein somatic hypermutation of an antibody locus is prevented in the B cells by inactivation of an activation-induced cytidine deaminase gene, as taught by Arakawa and Cheong, in order to prevent undesired point mutations generated by somatic hypermutation (see Goldberg, [0023], “The rearranged variable regions of both the heavy and light chains also undergo a high rate of point mutations through the process of Somatic hypermutation (SHM)”) and/or prevent activation induced class switch recombination (see Cheong, page 2, col. 1-2, joining paragraph).
With respect to the limitation “wherein the target locus is not subject to aberrant somatic hypermutation”, Goldberg teaches wherein the target locus is CXCR4 (e.g. [0259], “The data presented in this example demonstrate that CXCR4 can be targeted for genetic modification in human B cells following delivery of Cas9-gRNA RNPs”). Compare to paragraph [0116] of the instant specification. Furthermore, as set forth above, Arakawa and Cheong teach that inactivation 
Regarding claim 2, Goldberg discloses wherein the expressed molecule is a therapeutic antibody ([0007], “The present invention employs use of genome editing to substitute the sequences encoding endogenous B cell receptors (BCRs) of B cells with sequences encoding defined therapeutic monoclonal antibodies. Thus, the B cells produced by the present invention will secrete a therapeutic monoclonal antibody”; see also [0009]). Cheong teaches the molecule is a therapeutic antibody (ABSTRACT; page 2, third paragraph, “efficiently induce CSR in primary mouse B cells and human B-cell lines. In addition, this system can be proficiently used to engineer hybridoma cells to produce monoclonal antibody with a switched Ig heavy chain or to secrete the immunoglobulin Fab’ fragments only”).
Regarding claim 4, Goldberg isolates B cells from human cord blood (paragraphs [0325-0328]). Cheong discloses wherein the isolated B cells comprise naïve B cells (page 8, col. 2, fifth paragraph).
Regarding claim 6, Goldberg teaches wherein (c) is performed by an RNA and protein based transfection comprising delivering a nuclease ([0152], “Most preferably, B cells are transfected with an endonuclease protein such as Cas9 or a ribonucleoprotein complex in which Cas9 is pre-complexed with gRNA”; [0259], “The data presented in this example demonstrate that CXCR4 can be targeted for genetic modification in human B cells following delivery of Cas9-gRNA RNPs”; see also [0155] and [0157], “Surprisingly and unexpectedly, it was discovered that gene editing (insertion or deletion) is most efficient using a ribonucleoprotein.”).
Regarding claim 14, Goldberg suggests that the B cells are differentiated into long lived plasma cells ([0064], “In specific embodiments, the methods of the present invention employ use of genome editing to substitute the sequences encoding endogenous B cell receptors (BCRs) of B cells prima facie obvious over the cited references.
Regarding claim 25, Goldberg wherein the nuclease targets the genetic loci in the B cell of IGKC ([0066], “More specifically, the DNA will be cut between chr2p12:88,856,000 and chr2p12:90,236,000 (includes IGKC and IGKV loci”; [0133], “0133. In some aspects, the B cells are edited to substitute the endogenous B cell receptors (BCRs) of B cells with sequences of defined therapeutic monoclonal antibodies The variable regions of the light and heavy chains of BCRs will be edited. For example … IGKC”).
Regarding claim 26, Goldberg teaches wherein the nuclease is comprised within a ribonucleoprotein (RNP) complex comprising an RNA having a sequence complementary to a sequence of the target locus ([0016], “and (b) genomically modifying the population of activated B cells by inserting or deleting a gene of interest. The method may further comprise transfecting the cells with a homology directed repair (HDR) template”; [0152], “Most preferably, B cells are transfected with an endonuclease protein such as Cas9 or a ribonucleoprotein complex in which 
Regarding claims 27-29, Goldberg further teaches introducing a homologous donor repair (HDR) template for the locus targeted by the nuclease (see paragraphs [0016, 0043, 0165]; see also claims 29-30 on page 31). Goldberg further suggests transducing the cells with AAV vectors to introduce nucleic acids (paragraphs [0124, 0127]). Prior to the effective filing date of the instantly claimed invention, Wendtner evidences a reasonable expectation of success in transducing B cells with AAV vectors (see Abstract). Goldberg further teaches wherein each homology arm of the donor template is greater than 500 base pairs (paragraphs [0246, 0251]). For these reasons, the limitations of claims 27-29 are considered to be prima facie obvious over the cited references.



Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0289637 A1 to Goldberg et al. (published: October 6, 2016); in view of Jourdan et al. “IL-6 supports the generation of human long-lived plasma cells in combination with either APRIL or stromal cell-soluble factors” Leukemia (2014) 28, 1647–1656, of record in IDS (hereinafter “Jourdan 2014”); Cheong et al. “Editing of mouse and human immunoglobulin genes by CRISPR-Cas9 system” NATURE COMMUNICATIONS, 7:10934, pages 1-10 (published: 9 Mar 2016), of record in IDS; Arakawa et al. “Requirement of the Activation-Induced Deaminase (AID) Gene for Immunoglobulin Gene Conversion”, Science, 295 (5558), 1301-1306, published: 2002; and Wendtner et al. “Efficient gene transfer of CD40 ligand into primary B-CLL cells using recombinant adeno-Blood (2002) 100:1655-1661, as applied to claims 1-2, 4, 6, 14, 21, 25-29 above; and in further view of Jourdan et al. “An in vitro model of differentiation of memory B cells into plasmablasts and plasma cells including detailed phenotypic and molecular characterization”, BLOOD, 2009, Volume 114, Number 25, pages 5173-5181, of record in IDS (hereinafter “Jourdan 2009”).
Regarding claim 12, Goldberg and Cheong do not disclose wherein the differentiating step is performed in a three-step culture system comprising an activation and proliferation step, a plasmablast differentiation step, and a plasma cell differentiation step. Prior to the effective filing date of the instantly claimed invention, Jourdan 2009 is considered relevant prior art for teaching differentiation of B cells into plasma cells using a three-step culture system (ABSTRACT, “Human plasma cells (PCs) and their precursors play an essential role in humoral immune response but are rare and difficult to harvest. We report the generation of human syndecan-1+ and immunoglobulin secreting PCs starting from memory B cells in a 3-step and 10-day (D) culture, including a 6-fold cell amplification”) comprising:
an activation and proliferation step (page 5175, “Step 1. Optimization of B-cell amplification and differentiation. … we first investigated which combination of activation signals allowed obtaining a maximum number of viable activated B cells. The best result, that is, a 6.1-fold amplification, was achieved using activations by soluble recombinant CD40L (sCD40L) and ODN and the IL-2 plus IL-10 plus IL-15 cytokine combination”), 
a plasmablast differentiation step (page 5175, “Step 2. Cell amplification and plasmablastic differentiation.”), and 
a plasma cell differentiation step (page 5176, “Step 3. PC [plasma cell] differentiation.”).
Examiner further notes that paragraph [0155] of the instant specification discloses using the three-step culture system taught by Jourdan 2009 for cell differentiation.
prima facie obvious to one of ordinary skill in the art to modify the method of making B cells that express a molecule, as taught by Goldberg, to further comprise a step of differentiating B cells into plasma cells using a three-step culture system comprising an activation and proliferation step, a plasmablast differentiation step, and a plasma cell differentiation step, as taught by Jourdan 2009, with a reasonable expectation of success because Jourdan 2009 teaches a three-step culture protocol for differentiating B cells into plasma cells (pages 5175-5176). An artisan would be motivated to the method of making B cells that express a molecule, as taught by Goldberg, to further comprise a step of differentiating B cells into plasma cells using a three-step culture system comprising an activation and proliferation step, a plasmablast differentiation step, and a plasma cell differentiation step, as taught by Jourdan 2009, because the protocol disclosed by Jourdan 2009 provides an in vitro method of obtaining plasma cells which are otherwise difficult to obtain (pages 5179, col. 1-2, joining paragraph).
Regarding claim 13, Jourdan 2009 discloses wherein the activation and proliferation step is performed in the presence of IL-2 (page 5175, “Step 1. Optimization of B-cell amplification and differentiation … The best result, that is, a 6.1-fold amplification, was achieved using activations by soluble recombinant CD40L (sCD40L) and ODN and the IL-2 plus IL-10 plus IL-15 cytokine combination (Table 1).”).



Response to arguments: Applicant's arguments filed 04/20/2021 have been fully considered but they are not persuasive.

In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
First, claim 1 does not recite that genetic information is inserted into the target locus. Rather, step “c” merely recites a step of genome editing to the target locus “for protein expression”. Recitation of genome editing “for protein expression” does not require the introduction of genetic material. In particular, such a recitation does not require the step “c” to result in the expression of a transgene. 
Second, Applicant’s arguments appear to rely on limitation not recited in the independent claim, e.g. claim 1 does not recite wherein the B cells are “primary” B cells and that the target locus is the “CCR5 locus”. Furthermore, recitation of “wherein the target locus is not subject to aberrant somatic hypermutation” does not exclude wherein the target locus is a B cell receptor (BCR). For example, as set forth in the rejection, Cheong performs genome editing on B cells that are AID-deficient and inactivation of the AID gene prevents somatic hypermutation in B cells. Therefore, B cell receptor genes are not subject to “aberrant somatic hypermutation” in AID-deficient B cells. Furthermore, claim 1 even recites wherein somatic hypermutation “is prevented” in the B cells, and claim 21 specifically recites inactivation of the AID gene (“activation-induced cytidine deaminase 

Applicant further argues that “Goldberg has only contemplated modification of B cells at the BCR loci, and more specifically the variable regions of the BCRs, which are the primary target of somatic hypermutation during B cell development” and “[w]hile Goldberg has explored genetic modification of the CXCR4 locus, Goldberg has not demonstrated that functional proteins can be expressed at this locus” (page 14). Applicant’s remarks have been carefully considered, but are not found persuasive.  As already addressed above, the claims do not require the expression of heterologous proteins at the target locus, and the claims further do not exclude wherein the target locus is not the BCR loci. Rather, the claim merely requires that the target locus is not subject to “aberrant somatic hypermutation” (e.g. by inactivation of the AID gene per dependent claim 21). Examiner further disagrees with Applicant’s characterization of the Goldberg disclosure. Goldberg reports to have demonstrated that the CXCR4 locus can be targeted for “genetic modification” in human B cells following delivery of Cas9-gRNA ribonucleoprotein (RNP), and Goldberg clearly indicates that “genetic modification” includes insertion of a gene of interest (see [0016], “and (b) genomically modifying the population of activated B cells by inserting or deleting a gene of interest. The method may further comprise transfecting the cells with a homology directed repair (HDR) template”; [0152], “Most preferably, B cells are transfected with an endonuclease protein such as Cas9 or a ribonucleoprotein complex in which Cas9 is pre-complexed with gRNA”; [0259], “The data presented in this example demonstrate that CXCR4 can be targeted for genetic modification in human B cells following delivery of Cas9-gRNA RNPs”; see also [0155] and [0157], “Surprisingly and unexpectedly, it was discovered that gene editing (insertion or deletion) is most efficient using a ribonucleoprotein”).

Applicant further argues that “Cheong does not teach or suggest the use of CRISPR/Cas9 for the insertion of genetic information for the purpose of protein expression, which will require the inclusion of the genetic information during genome editing, as recited in amended claim 1” and “the locus taught by Cheong would be a region that is affected heavily by somatic hypermutation” (page 15). Applicant’s remarks have been carefully considered, but are not found persuasive. As already addressed, claim 1 does not require the insertion of genetic information in step “c”. The step of genome editing for the purpose of inducing class-switch recombination (CSR) at an immunoglobulin locus, as taught by Cheong, reads on genome editing “for protein expression”, under the broadest reasonable interpretation, because such a step alters the protein product expressed by the target locus. In addition, as set forth in the rejection, Cheong uses B cells wherein the AID gene is inactivated in order to prevent somatic hypermutation. That is, the locus taught by Cheong is not subject to somatic hypermutation because the B cells are AID-deficient.

Applicant further argues that Sather disclosure is “incompatible” with the teachings of Cheong because the absence of CCR5 expression in B cells, as taught by Rottman, suggests that targeting this locus in B cells “would not have exhibited the same robustness” as taught by Sather, and therefore there is no reasonable expectation of success or motivation in combining said teachings (pages 14-15). Applicant’s remarks have been carefully considered, but are not found persuasive.  As an initial matter, it is unclear why Applicant considers the absence of CCR5 expression in B cells would lead the artisan to suspect that the CCR5 locus cannot be targeted in B cells. Examiner relied on Rottman to show that the CCR5 locus is present in B cells, and therefore the CCR5 locus can be targeted in B cells as Sather targets the CCR5 locus in T cells. Furthermore, independent claim 1 is not limited to targeting the CCR5 locus but broadly embraces any “target .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633